Title: Thomas Jefferson to Thomas Cooper, 10 February 1814
From: Jefferson, Thomas
To: Cooper, Thomas


          Dear Sir Monticello Feb. 10. 14.
          In my letter of Jan. 16. I promised you a sample from my Commonplace book, of the pious disposition of the English judges to connive at the frauds of the clergy, a disposition which has even rendered them faithful allies in practice. when I was a student of the law, now half a century ago, after getting thro Coke Littleton, whose matter cannot be abridged, I was in the habit of abridging and commonplacing what I read meriting it, and of sometimes mixing my own reflections on the subject. I now inclose you the
			 extract from these entries which I promised. they were written at a time of life when I was bold in the pursuit of knolege, never fearing to follow truth and reason  to whatever results they led, & bearding every authority which stood in their way. this must be the apology, if you find the conclusions bolder than historical facts and principles will
			 warrant. Accept with them the assurances of my great esteem and respect.
          Th:
            Jefferson
        